PER CURIAM.
We affirm appellant Jasinto Garcia’s judgment of conviction and sentence on all issues raised. Appellee concedes, and we agree, that the trial court erred in imposing a general sentence for both counts I and II. We remand for the trial court to impose a separate sentence for each count. See Parks v. State, 765 So.2d 35 (Fla.2000) (general sentences which include more than one count are improper and subject to correction as fundamental error); Cruz v. State, 674 So.2d 802 (Fla. 3d DCA 1996) (separate sentence should be imposed on each charge rather than a general sentence intended to cover both charges).
STONE, FARMER and SHAHOOD, JJ., concur.